DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:  it depends from itself. For the purposes of examination, the claim will be treated as dependent on Claim 20.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 22 recites that the first and second interior surfaces join each other at approximately 140 degrees, but then proceeds to recite that, if extended these same surfaces would intersect at 40 degrees, which is impossible. It appears that the claim should recite that “the first interior surface (S1) and the third interior surface (S3) are orientated such that, if they were extended, they would form a third angle (3) of about 40 degrees” (emphasis added”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 9, and 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mills in US Patent RE26363.
Regarding Claim 1, Mills teaches a canopy assembly for a barrier defined by at least two sides (14 on each side of the device), wherein the canopy assembly comprises: a cover assembly (22); and a bracket assembly (see Fig. 10), coupled to the cover assembly, wherein the bracket assembly comprises: at least a first bracket (a bracket on one side of the device) for coupling the cover assembly to the first side of the barrier and at least a second bracket (a bracket on the opposite side of the device) for coupling the cover assembly to the second side of the barrier, wherein the at least first and second brackets have a cavity created by at least a first interior surface (S1) (the interior surface of 54), a second interior surface (S2) (the interior surface of 53), and a third interior surface (S3) (the interior surface of 52), the first interior surface (S1) and the second interior surface (S2) meet at a first angle (1) that is about 140 degrees and the second interior surface (S2) and the third interior surface (S3) meet at a second angle (2) that is less than 90 degrees, and wherein the cavity of each respective at least first and second brackets is configured to slide over from above, and laterally constrain, a plurality of differently dimensioned barrier top rails or wall surfaces of the barrier (the device can be fit to different width gunwales). 
Regarding Claim 2, Mills teaches that the cover assembly is comprised of a rail assembly (14b). 
Regarding Claim 3, Mills teaches that the cover assembly is defined by at least three sides (a port side, a starboard side, and a stern side). 
Regarding Claim 8, Mills teaches that the two interior surfaces (S1) and (S3) of the at least first and second brackets are orientated such that, if they were extended, they would meet at a third angle (3) between 30 degrees – 80 degrees. 
Regarding Claim 9, Mills teaches that the third angle (3) is about 40 degrees. 
Regarding Claim 17, Mills teaches a canopy assembly for a barrier defined by at least two sides (14 on each side of the device), wherein the canopy assembly comprises: a cover assembly (22) comprised of a rail assembly (14b/c); and a bracket assembly (see Fig. 10), coupled to the cover assembly, wherein the bracket assembly comprises at least a first bracket (a bracket on one side of the device) for coupling the cover assembly to the first side of the barrier and at least a second bracket (a bracket on the opposite side of the device) for coupling the cover assembly to the second side of the barrier, wherein each of the at least first and second brackets have a cavity (within 52/53/54/56) configured to slide over from above a plurality of differently dimensioned barrier top rails or wall surfaces having different cross-sectional diameters (the device can be fit to different width gunwales), with each rail or wall surface laterally constrained in the respective bracket; wherein each of the at least first and second brackets have at least two (2) interior surfaces (the inner surfaces of 54 and 56) that form an angle α3, which is between 30°-80°.
Regarding Claim 18, Mills teaches that angle α3 is about 40° (the angle appears to be approximately 40 degrees).
Regarding Claim 19, Mills teaches that each of the at least first and second brackets have three (3) interior surfaces (the inner surfaces of 52/53/54) meeting at angles α1 (between 54 and 53) and α2 (between 53 and 52).
Regarding Claim 20, Mills teaches that angle α1 is about 140° and α2 is less than 90° (see Fig. 10).
Regarding Claim 21, Mills teaches that angle α2 is about 80° (see Fig. 10).
Regarding Claim 22, Mills teaches a bracket  (42) for securing a cover assembly to a barrier assembly, wherein the bracket comprises: a cavity (in which 51 lies) with at least a first interior surface (S1) (the interior of 54), a second interior surface (S2) (the interior of 53) , and a third interior surface (S3) (the interior od 52); the first interior surface (S1) joins the second interior surface (S2) at a first angle () of about 140 degrees; the second interior surface (S2) joins the third interior surface (S3) at a second angle (2) of about 80 degrees; and the first interior surface (S1) and the third interior surface (S3) are orientated such that, if they were extended, they would form a third angle () of about 40 degrees. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mills as applied to Claim 1 above in view of Dudding in US Patent 7931287. Mills is silent on the use of an elastomeric liner. Dudding teaches a bracket (12) including a liner (14) comprised of an elastomeric material that engages a surface of a barrier top rail (16) or wall surface when the at least one bracket comprising the liner is coupled thereto. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mills by adding an elastomeric liner as taught by Dudding in order to protect the surface of the rail.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cosgrove, Green, Bourgain et al., Burkholz et al., Robbins, Gays et al., Steele, Wallace, Jr., Mahoney, LaMantia, Thorp et al., Hill et al., Gillis, Koester, Rempel et al., Zweber, Hoffman, Raines, Jr. et al., Marchioro, Guido, Jesus, Dudding et al., Kennedy et al., and Oeltjen et al. teach cover assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636